
	
		II
		111th CONGRESS
		1st Session
		H. R. 515
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 3, 2009
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To prohibit the importation of certain
		  low-level radioactive waste into the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Radioactive Import Deterrence
			 Act.
		2.Prohibition of
			 importation
			(a)AmendmentChapter 19 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2015 et
			 seq.) is amended by inserting after section 276 the following
			 new section:
				
					277. Importation of
				Low-Level radioactive waste
						a.Except as provided in subsection b. or c.,
				the Commission shall not issue a license authorizing the importation into the
				United States of—
							(1)low-level
				radioactive waste (as defined in section 2 of the Low-Level Radioactive Waste
				Policy Act (42
				U.S.C. 2021b)); or
							(2)specific radioactive waste streams exempted
				from regulation by the Commission under section 10 of the Low-Level Radioactive
				Waste Policy Act (42 U.S.C. 2021j).
							b.Subsection a. shall
				not apply to—
							(1)low-level radioactive waste being returned
				to a United States Government or military facility which is authorized to
				possess the material; or
							(2)low-level radioactive waste resulting from
				the use in a foreign country of nuclear material obtained by the foreign user
				from an entity in the United States that is being returned to the United States
				for management and disposal.
							c.The President may
				waive the prohibition under this section and authorize the grant of a specific
				license to import materials prohibited under subsection a., under the rules of
				the Commission, only after a finding that such importation would meet an
				important national or international policy goal, such as the use of waste for
				research purposes. Such a waiver must specify the policy goal to be achieved,
				how it is to be achieved, and the amount of material to be imported.
						d.A license not
				permitted under this section that was issued before the date of enactment of
				this section may continue in effect according to its terms, but may not be
				extended or amended with respect to the amount of material permitted to be
				imported.
						.
			(b)Table of
			 contents amendmentThe table of contents for the Atomic Energy
			 Act of 1954 is amended by inserting after the item
			 relating to section 276 the following new item:
				
					
						Sec. 277. Importation of low-level
				radioactive
				waste.
					
					.
			
	
		
			Passed the House of
			 Representatives December 2, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
